USCA4 Appeal: 21-7357      Doc: 8        Filed: 02/09/2022     Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7357


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        AARON LEVON BURTON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Mark S. Davis, Chief District Judge. (4:04-cr-00087-MSD-RJK-1)


        Submitted: February 7, 2022                                       Decided: February 9, 2022


        Before NIEMEYER and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Aaron Levon Burton, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7357      Doc: 8         Filed: 02/09/2022      Pg: 2 of 4




        PER CURIAM:

               Aaron Levon Burton appeals the district court’s orders denying relief on his motion

        for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b)(1) of

        the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (“First Step Act”), and

        granting his motion for a sentence reduction under § 404 of the First Step Act. We affirm.

               We first consider Burton’s motion for compassionate release. Burton sought his

        release due the COVID-19 pandemic and asserted that he was at risk of severe illness due

        to his age and health factors. After reviewing the record, we conclude that the district court

        did not abuse its discretion in denying the motion. See United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct. 383 (2021). The

        court did not rely on an erroneous factual premise when it determined that Burton did not

        show a particularized risk of contracting COVID-19 at his institution.

               Turning to the district court’s order reducing Burton’s sentence under § 404 of the

        First Step Act, we note that “sentencing courts may impose a reduced sentence as if

        section[s] 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered

        offense was committed.” United States v. McDonald, 986 F.3d 402, 408-09 (4th Cir. 2021)

        (internal quotation marks omitted). There is no doubt that Burton was convicted of a

        covered offense. “[W]hen imposing a new sentence, a court does not simply adjust the

        statutory minimum; it must also recalculate the [Sentencing] Guidelines range. Further,

        the resentencing court has discretion within the § 404(b) framework to vary from the

        Guidelines and, in doing so, to consider movants’ post-sentencing conduct.” Id. at 409

        (citation and internal quotation marks omitted).

                                                      2
USCA4 Appeal: 21-7357      Doc: 8        Filed: 02/09/2022     Pg: 3 of 4




               Where, as here, the defendant is eligible for relief because he was convicted of a

        covered offense, the district court must analyze the 18 U.S.C. § 3553(a) factors to

        determine whether to exercise its discretion to reduce the defendant’s sentence. First Step

        Act § 404(c), 132 Stat. at 5222 (stating that First Step Act does not “require a court to

        reduce [an eligible defendant’s] sentence”); see United States v. Chambers, 956 F.3d 667,

        674 (4th Cir. 2020) (“[T]he § 3553(a) sentencing factors apply in the § 404(b) resentencing

        context.”). Accordingly, we review a district court’s decision to grant or deny a sentence

        reduction under the First Step Act for abuse of discretion. United States v. Jackson, 952

        F.3d 492, 497, 502 (4th Cir. 2020).

               “[W]hen a court exercises discretion to reduce a sentence, the imposition of the

        reduced sentence must be procedurally and substantively reasonable.” United States v.

        Collington, 995 F.3d 347, 358 (4th Cir. 2021). Thus, a district court must “consider a

        defendant’s arguments, give individual consideration to the defendant’s characteristics in

        light of the § 3553(a) factors, determine—following the Fair Sentencing Act—whether a

        given sentence remains appropriate in light of those factors, and adequately explain that

        decision.” Id. at 360. “And at least when the court only partially reduces a defendant’s

        sentence, a Fair Sentencing Act modification requires an individualized explanation when

        the defendant presents a significant amount of mitigation evidence proffered post

        sentencing.” United States v. Webb, 5 F.4th 495, 499 (4th Cir. 2021) (internal quotation

        marks omitted).

               We conclude that the district court did not abuse its discretion. The court’s

        explanation in reducing Burton’s sentence from life to 288 months’ imprisonment was

                                                    3
USCA4 Appeal: 21-7357      Doc: 8         Filed: 02/09/2022      Pg: 4 of 4




        more than adequate. The court balanced Burton’s postsentencing conduct with the nature

        and circumstances of Burton’s criminal conduct and the need for the sentence to reflect the

        seriousness of the conduct and afford adequate deterrence.            In so doing, the court

        acknowledged that Burton was seeking a sentence of time served, but found that such a

        sentence was inadequate in light of the § 3553(a) sentencing factors.

               Accordingly, we affirm the district court’s orders. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     4